Citation Nr: 0016766	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for post-traumatic strain of the neck.

2.  Entitlement to an increased evaluation in excess of 20 
percent for recurrent low back pain, with a history of coccyx 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her spouse, mother, and daughter


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision.  In 
that decision, the RO denied an increased evaluation for 
disabilities of the neck and low back.  The appellant filed a 
notice of disagreement with this rating action in July 1994.  
A Statement of the Case (SOC) relative to these issues was 
forwarded to the appellant in August 1994.  She perfected an 
appeal as to these issues in September 1994.  The record 
further discloses that during the pendency of this appeal, 
the RO granted increased evaluations from 10 percent to 20 
percent for each of the service-connected disabilities of the 
neck and back by rating action dated in July 1995.  A 
Supplemental Statement of the Case (SSOC) was thereafter 
issued to the appellant later that month in July 1995.  The 
RO continued the 20 percent evaluations for the neck and back 
disorders in a rating action dated in February 1999.

Relative to the issue of entitlement to service connection 
for residuals of head trauma and a right arm disability, the 
record reflects that the RO denied service connection for 
these disabilities in September 1998.  The appellant filed a 
notice of disagreement with this adverse decision in 
September 1998.  A SOC relative to the claim of service 
connection for head trauma and a right arm disability, as 
well as a SSOC relative to the claims for increased 
evaluations in excess 20 percent for neck strain and 
recurrent low back pain, was forwarded to the appellant in 
February 1999.  While the information of record does reflect 
that the appellant submitted a VA Form 9, Appeal to the Board 
of Veterans' Appeals, dated in March 1999, and while this 
same document does specifically identify the two claims for 
increase, i.e., the neck strain and recurrent low back pain, 
it does not indicate that an appeal is being perfected as to 
the issue of service connection for residuals of head trauma 
and a right arm disability.  The service connection issue was 
not specifically identified in the March 1999 Substantive 
Appeal.  See 38 C.F.R. § 20.202 (1999) ("If the [SOC] and 
any prior [SSOC] addresses several issues, the Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically 
identify the issues appealed"); see generally Ledford v. 
West, 136 F.3d 776, 779-80 (Fed.Cir. 1998).  Further, the 
information of record does not reflect any subsequent 
submission by the appellant or her representative that may be 
construed as a timely filed Substantive Appeal with respect 
to the issue of service connection.  Accordingly, the issue 
of entitlement to service connection for residuals of head 
trauma and a right arm disability is not on appeal to the 
Board.  See Fenderson v. West, 12 Vet. App. 119, 129-31 
(1999).

With respect to the claims for increased rating evaluations, 
the Board notes that the United States Court of Veterans 
Appeals (Court) has held that on a claim for an original or 
an increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

Finally, the record reflects that the appellant was most 
recently afforded a Travel Board hearing before the 
undersigned member of the Board in February 2000, at which 
time, the appellant submitted several documents for the 
Board's review and consideration in this matter.  She 
executed a waiver of RO consideration of this evidence.  The 
record further reflects that additional evidence, in the form 
of a lay statement from the appellant's husband was 
thereafter forwarded directly to the Board in February 2000.  
This evidence, however, is essentially cumulative of evidence 
that has been previously presented by the appellant's husband 
in the context of his hearing testimony in June 1998.  In 
this regard, the record reflects that the RO has previously 
considered his contention in conjunction with prior 
adjudications.  Inasmuch as this more recent submission is 
cumulative of the lay evidence previously considered by the 
RO, and consistent with the provisions of 38 C.F.R. 
§ 20.1304(c) (1999), the Board finds that remand of this 
matter for RO consideration of the February 2000 statements 
is not warranted in this instance. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant's 
post traumatic neck strain is manifested primarily by 
limitation of motion on lateral rotation, with mild 
paracervical pain on rotation to the left side, radiographic 
evidence of degenerative changes, with subjective complaints 
of pain.

2.  The evidence of record demonstrates that the appellant's 
recurrent low back pain, with a history of coccyx injury, is 
manifested primarily by limitation of lumbar spine motion, 
constant low back pain, and by objective evidence of muscle 
spasm.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for post-traumatic neck strain have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 a, Diagnostic Code 
5290 (1999). 

2.  The criteria for an increased evaluation in excess of 20 
percent for recurrent low back pain, with a history of coccyx 
injury, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for post traumatic neck strain and for 
recurrent low back pain, with a history of coccyx injury, was 
granted in a December 1984 rating decision, and a 10 percent 
evaluation was assigned for each of disability.  The evidence 
reviewed in conjunction with this rating determination 
included service medical records, and private and VA 
examination reports.  Service medical records document 
intermittent treatment from 1969 to 1970 for complaints of 
injury to the tailbone area associated with a fall, and for 
back pain of the lumbar region.  These reports also reflect 
that the appellant sustained injuries in connection with an 
August 1970 automobile accident.  Private medical records 
show that the appellant was evaluated with acute lumbosacral 
sprain, and upper traumatic shoulder strain in 1984, noted to 
be the result of a jogging or racquetball injury.  Following 
a VA examination conducted in September 1984, the resulting 
diagnoses included a history of neck strain, symptomatic; 
history of injury of coccyx, resolved; and recurrent low back 
pain.

In a rating action, dated May 1986, the 10 percent disability 
evaluations for the service-connected post traumatic neck 
strain and recurrent low back pain were confirmed and 
continued.  In September 1987, the Board entered a decision 
that denied the appellant's claim for an increased evaluation 
in excess of 10 percent for recurrent low back pain, with 
history of injury of the coccyx.

In January 1993, the appellant filed new claims for increased 
evaluations for her service-connected low back and neck 
disabilities.  In an August 1993 rating action, the RO denied 
the appellant's claims; and thereafter the appellant 
perfected this timely appeal.  The RO, in subsequent rating 
actions dated in July 1995, granted an increased evaluation 
for the post traumatic neck strain and for the recurrent low 
back pain, with a history of injury of the coccyx, each from 
10 percent to 20 percent disabling.  The appellant has 
continued to challenge the 20 percent evaluation assigned for 
each of the disabilities.

During a course of VA hospitalization in January 1993, the 
appellant was provided a neurological evaluation following 
complaints of chronic low back and neck pain; however, no 
significant findings were obtained during that evaluation.

The evidence for consideration in connection with the current 
appeal includes a VA outpatient treatment record, dated in 
November 1992, which indicates that the appellant presented 
with complaints of low back pain that were not responsive to 
Motrin.  She was treated with medication, and instructed in 
therapeutic exercises.

A January 1993 consultation report indicated that the 
appellant was referred for neurological assessment of her low 
back condition.  It was noted that the appellant reported a 
history of cervical and low back pain, bilateral shoulder 
pain, and occasional tingling in the extremities.  She 
described her back pain as dull and steady in nature.  
Examination showed normal reflexes.  There was no evidence of 
motor weakness, or sensory abnormality.  There was pain noted 
on palpation of the spine.  The appellant was observed to 
exhibit a normal gait.  The clinical assessment was low back 
pain, with pain on vertebral muscles opined as possible 
lumbar stenosis.  

A February 1993 clinical report indicated that the appellant 
was evaluated for complaints of low back pain, noted to be of 
such severity as to prevent the appellant from getting out of 
bed due to pain and stiffness.  The appellant was observed to 
exhibit a normal gait on examination.  She demonstrated good 
forward bending, but limited backward bending.  Motor 
strength was noted to be intact.  The clinical assessment was 
low back pain, and degenerative spine disease, evaluated as 
mild impairment on radiographs.  In that context, it was 
noted that a February 1993 radiology report indicated that 
studies of the lumbosacral spine revealed some minimal 
superior end plate depression of T12.  The vertebral body 
height and alignment were otherwise noted to be maintained, 
with disk spaces preserved.  Mild scoliosis was also noted.  
On examination later that month, the appellant was evaluated 
with tenderness and stiffness of the neck muscles.  An 
assessment of tension neck with probable nerve compression 
was indicated.  

A March 1993 examination report indicated that the appellant 
reported subjective complaints of chronic neck and back 
symptoms.  It was noted that examination of the neck showed 
posterior cervical musculoskeletal tenderness, with full 
range of motion.  There was no significant lymphadenopathy or 
thyromegaly.  The report noted that straight leg raising was 
negative on evaluation of the back. 

An April 1993 radiology report noted that computerized 
tomography (CT) studies of the lumbar spine were suggestive 
of disc herniation at the L5-S1 level on the right side.  A 
July 1993 radiology report indicated that magnetic resonance 
imaging (MRI) studies of the cervical spine revealed mild 
cervical spondylosis involving C5-6 disk.  There was no 
evidence of disk herniation or neural impingement detected.

Treatment reports reflect that the appellant was referred for 
physical therapy in February 1994 due to complaints of 
constant sharp pain in the neck and lower back.

The appellant was seen in June 1994 for complaints of neck 
and low back pain.  Neurological evaluation showed no motor 
deficits.  Straight leg raising was accomplished to 60 
degrees, bilaterally.  There was decreased sensation to 
pinprick at C6 on the left side.  Deep tendon reflexes were 
evaluated as 2+, bilaterally.  The assessment was chronic 
neck and low back pain, cervical spondylosis with chronic 
radiculopathy, and lumbar spondylosis.  A June 1994 radiology 
report indicated that x-ray studies of the lumbosacral spine 
were within normal limits.  It was noted that the bones and 
disc spaces appeared intact.  There was no evidence of bone 
destruction or fracture, or soft tissue abnormality detected.  
Studies of the cervical spine, conducted at that time, 
revealed a flat appearance with some degenerative disc 
disease of C5 upon C6, with no acute bone pathology shown.  
MRI of the cervical spine, conducted in August 1994, showed a 
small amount of posterior inferior C5 vertebral body spurring 
with mildly indenting ventral thecal sac, which was noted to 
remain capacious without evidence of cord compression.  The 
examiner observed normal bilateral C5-6 neural formina.  
There was apparent diffuse increased signal in normal sized 
cord from C6-7 caudad versus artifactual cerebrospinal fluid 
(CSF) pulsation artifacts, noted to be stable since prior 
(July 1993)  cervical spine MRI.  Another radiology report, 
also dated in August 1994, indicated that MRI of the lumbar 
spine revealed broad-based disc protrusion predominantly 
contained with the generous pre-epidural fat slightly 
contouring the thecal sac.  It was noted that there was no 
evidence of compression of bilateral L5 nerve roots and L5-S1 
neural foramina.  There was very mild diffuse annular bulge 
at L4-5 with slight contouring of anterior thecal sac.  The 
thecal sac was noted to be lower than normal at the L3-4 and 
L4-5.  Clinical records disclose that the appellant was seen 
for continued complaints of neck and low back pain in October 
1994.

A December 1994 CT scan of the cervical spine revealed 
minimal disc-osteophyte complex at the C5-6 level without 
evidence of significant impingement. 

During a January 1995 hearing, the appellant described her 
current symptoms, to include episodes of neck and back pain, 
which prevent her from getting out of bed on occasion.  The 
appellant stated that her chronic symptoms prevent her from 
walking or sitting for extended periods.  She noted a history 
of intermittent physical therapy for 10 years, without 
permanent relief of her symptoms.  The appellant described 
episodes during which the right hip gives out.  She also 
described symptoms of difficulty moving her neck to the left 
side, and episodes of numbness or radiating pain from the 
neck into the upper extremities.  Relative to the low back 
disorder, the appellant indicated that she experienced 
sporadic episodes of radiating pain from the right hip into 
the leg.  The appellant explained that she discontinued 
physical therapy because it was no longer helpful.  She 
indicated that she takes Motrin, as needed, for relief of 
pain.  The appellant equated her present level of pain as an 
8 on a 12-point scale, but indicated that her pain level 
increases to 10 by evening.  She indicated that she continued 
to engage in daily activities despite her constant pain.  It 
was noted that the appellant was not able to participate in 
some activities with her young daughter due to her back and 
neck symptoms.  Testimony was presented that the appellant 
was awarded Social Security disability benefits based upon 
her psychiatric disorder, although the award determination 
referenced her chronic orthopedic disabilities.

During an unrelated private hospitalization in February 1995, 
the appellant reported symptoms associated with the neck and 
back following a domestic altercation.  Specifically, she 
reported a bruise on the right side of her neck, with 
complaints of tenderness. 

On VA examination in February 1995, the appellant reported 
that her medical history was significant for a fractured left 
clavicle, torn muscle of the right arm, and injuries to the 
low back and neck due to an automobile accident during 
service.  She indicated that medical personnel have advised 
her that she has developed osteoarthritis.  She reported 
subjective symptoms of immobility of the neck occurring 
several times monthly, along with severe pain.  Relative to 
her back condition, the appellant reported that she 
experienced episodes of the right hip and side giving out 
when walking.  She also complained of an inability to lift or 
bend.  She indicated that she was unable to walk or run for 
extended distances.  Physical examination of the lumbosacral 
spine showed tenderness at the sciatic notch on the right 
side.  Muscle spasm, evaluated as 2+, were detected at the 
right paraspinal muscles.  The appellant exhibited decreased 
range of motion, evaluated as: 75 degrees forward flexion; 15 
degrees backward flexion; 30 degrees left lateral flexion; 20 
degrees right lateral flexion; 30 degrees rotation to the 
left side; and 25 degrees rotation to the right side.  
Straight leg raising was accomplished to 60 degrees, 
bilaterally.  Examination of the cervical spine showed 
tenderness over the paracervical muscles.  There was no 
evidence of crepitus noted on auscultation over the neck.  
Range of motion was also noted to be decreased during 
evaluation of the cervical spine, evaluated as: 30 degrees 
forward flexion; 15 degrees backward flexion; 20 degrees left 
lateral flexion; 15 degrees right lateral flexion; 40 degrees 
rotation to the left side; and 55 degrees rotation to the 
right side.  The examiner noted no postural abnormalities.  
There was a loss of lordotic curve of the spine.  Musculature 
of the lumbar spine was normal.  Pain was reported on all 
extremes of motion of the cervical and lumbar spine on range 
of motion studies.  The diagnostic impression was 
degenerative disc disease of the cervical and lumbar spine 
with right sciatic radiculopathy.

An August 1996 private medical report noted that physical 
examination showed the neck to be supple with no venous 
distention.  Evaluation of the back showed tenderness of the 
neck and back.  The physician noted that there was an area of 
muscle spasm over the left interscapular region.  Motor 
strength was evaluated as good in both the upper and lower 
extremities, without weakness, fasciculations, or atrophy.  
There were no involuntary movements or tremors detected.  
Sensory evaluation showed no abnormal sensations or numbness 
or tingling over the extremities.  Deep tendon reflexes were 
evaluated as 2+ over the brachial radialis, biceps, triceps, 
patella, and Achilles.

The appellant was seen in October 1997, presenting with 
complaints of a one month history of exacerbation of low back 
pain precipitated by lawn mowing.  It was noted that the 
appellant described her pain as left-sided with radiation 
into the left buttock.  She reported that the pain had been 
so disabling on occasion that she was prevented from getting 
out of bed.  Her symptoms were relieved to some extent with 
Ibuprofen.  Examination conducted at that time showed the 
appellant to exhibit a full range of motion, with mild pain 
on palpation over the lumbar paraspinous muscles on the left 
side.  There was no pain on palpation over the lumbosacral 
spine.  Motor strength was evaluated as 5/5 in the lower 
extremities.  Muscle bulk and tone was symmetrical.  
Sensorium was intact to light touch of the L2-S1 
distribution.  Straight leg raising was negative.  Deep 
tendon reflexes were normal.  An October 1997 radiology 
report indicated that x-ray studies of the lumbosacral spine 
were unremarkable.  It was noted that these studies showed 
the vertebral bodies to be of normal stature, and in normal 
alignment.  The disc spaces were noted to be preserved.  The 
examiner indicated that the appellant's radicular pain might 
be due to soft tissue abnormality, such as a herniated disc.  
The examiner noted an assessment of acute exacerbation of 
chronic low back pain, complicated by both alcohol abuse and 
untreated anxiety disorder.  The appellant was treated with 
medication.  It was noted that the appellant refused referral 
for physical therapy. 

During a June 1998 hearing, the appellant indicated that she 
experiences decreased mobility of the neck, particularly on 
the left side.  She reported episodes of impingement, 
whereupon she experiences incredible pain.  The appellant 
recalled being advised by a VA physician that she has 
narrowed discs.  It was noted that surgical treatment was 
recommended, although it was noted that beneficial results 
were not guaranteed.  The appellant stated that she was also 
advised of possible cervical root syndrome.  Testimony was 
also offered by the appellant's spouse, and mother regarding 
the severity of her neck symptoms.  In this context, the 
appellant's spouse stated that he had observed the appellant 
on many occasions during which she suffered from neck pain.  
He recalled one incident during which the appellant moved a 
majority of their furniture and was thereafter unable to get 
out of bed for two to three days.  It was noted that the 
appellant was also observed to experience severe pain when 
lifting or moving certain ways.  The appellant's mother 
described the appellant as being less active due to her neck 
symptoms.  When queried regarding her neck disorder, the 
appellant indicated that she experiences muscle spasms 
intermittently, the frequency of which might be one to three 
times per week or not at all.  She indicated that on average, 
she experienced muscle spasms once per week.  The appellant 
reported daily impingement, but indicated that she has 
learned to live with this chronic pain because of daily 
responsibilities which she must attend to.  She indicated 
that she works and moves at a slower pace.  In this regard, 
she indicated that she is always mindful of her neck, and 
limitations imposed by her condition.  The appellant 
indicated that she continues to drive an automobile, but has 
difficulty when looking to the left side.  

Regarding her back condition, the appellant identified this 
as the more severe condition.  She reported that her symptoms 
were at time so severe that she was unable to walk, or even 
get out of bed.  The appellant indicated that she was 
required to medically withdraw from school in 1997 due to her 
back condition.  The appellant indicated that her back 
disorder was particularly problematic on the left side.  She 
also described radicular pain extending into the foot.  The 
appellant indicated that she has not been followed as closely 
as she should have been with respect to her back impairment.  
In this regard, she noted that medical personnel have not 
been as attentive to her reported symptomatology, instead 
attributing her symptoms to anxiety, or the need for weight 
reduction.  She indicated that she had not received more 
recent treatment for the back condition due to difficulty in 
scheduling orthopedic examinations, and due to the attitudes 
of medical personnel.  Testimony was offered by the 
appellant's spouse, confirming that the appellant's low back 
disorder is the more disabling of the two conditions.  He 
reported that the appellant's back symptoms have become more 
problematic and severe.  The appellant's mother recalled an 
incident during which the appellant was unable to sit due to 
her back problems, and thereafter was unable to stand due to 
continued symptoms.  The appellant's daughter recalled 
episodes during which the appellant required bed rest 
following gardening activity, and when pulling open doors.  
The appellant's back symptoms were not relieved with 
medication.  The appellant's daughter stated that during 
these episodes, the appellant is restricted to bed, and moves 
around the home with assistance.  

When queried with respect to her orthopedic disorders, the 
appellant reported that she takes Motrin for relief of pain.  
However, she does not take this medication on a regular basis 
because of her concerns about dependency and potential side 
effects.  She takes medication as needed for pain relief.  It 
was noted that the appellant had premature onset of menopause 
due to medications she took, and opined that her osteoporosis 
might be attributed to a combination of medications 
prescribed which affected bone mass.

In correspondence, dated in September 1998, the appellant 
reported that she had been experiencing numbness in the left 
leg for two weeks and required assistance to walk, which was 
suggested to be indicative of a pinched nerve or bursitis.  
The appellant noted that there were conflicting radiology 
reports of record, and that she was scheduled to be privately 
evaluated to assess the nature of her disability.  The 
appellant also reported that she experienced symptoms of a 
loss of bladder control, which was noted to be symptomatic of 
a sciatic nerve condition.

The appellant was seen in September 1998 for complaints of a 
history of a disc condition with pain radiating from the back 
into the left leg.  She also complained of some numbness 
associated with the left leg.  The report indicated that the 
appellant was instructed on proper lifting techniques.  
Examination was significant for tenderness at the sciatic 
notches.  Straight leg raising was positive.  X-ray studies 
of the lumbosacral spine revealed no fractures or 
subluxations, and mild reactive changes of both sacroiliac 
joints.  It was noted that the disc spaces, neural foramina, 
facet joints, and posterior elements were intact.  It was 
also noted that the paravertebral soft tissues were grossly 
normal.  There was no osteolytic or osteoblastic changes 
detected.  The diagnostic impression was mildly degenerative 
reactive changes of the sacroiliac joints bilaterally, 
slightly greater on the left side than the right side.  The 
examiner indicated that the examination was otherwise not 
remarkable, and was within normal limits for the appellant's 
age.

In September 1998, the appellant presented with complaints of 
a history of sciatica, described as pain in the left buttock 
radiating into the left leg.  She also reported symptoms of 
numbness and tingling.  When evaluated later that month, the 
appellant reported some improvement, but indicated that she 
continued to experience numbness.  During an October 1998 
evaluation, the appellant was assessed with discomfort 
related to pain based upon complaints of left hip pain 
radiating into the upper thigh. 

The appellant underwent a fee basis VA examination in October 
1998.  The medical examination report indicated that the 
physician had reviewed the claims folder in conjunction with 
his examination of the appellant.  In this context, the 
physician summarized the contents of the claims folder 
relative to treatment the appellant received in service, and 
provided a summary of documented radiographs performed from 
1993 through 1995.  In addition, the physician documented the 
appellant's reported history of injuries to the neck, low 
back, left clavicle, and coccyx due to the accident.  The 
appellant also reported that she was "unconscious for a day, 
and believes that she sought immediate medical treatment, 
wherein 'they didn't do anything.'"  The appellant also 
reported that she received limited physical therapy, without 
any benefit.  The report noted that the appellant presented 
with subjective complaints of intermittent pain, described as 
sharp, shooting, gnawing, and throbbing pain, which she was 
unable to relieve.  Relative to her neck condition, the 
appellant indicated that she had decreased range of motion of 
the neck, and that she does not engage in activity which 
aggravates this pain.  Further, it was noted that the 
reported neck pain did not radiate at all.  Relative to her 
low back condition, the appellant described a constant pain, 
consisting of aching, shooting, and stabbing pain.  She 
indicated that prolonged standing or sitting aggravates her 
back symptoms.  The appellant reported radiculopathy from the 
lower back into the left hip, extending into the lower 
extremity producing a tingling and numbness sensation.  The 
appellant denied the use of any orthotic devices.  It was 
noted that use of a jacuzzi and swimming seemed to relieve 
the appellant's back pain.  Finally, the appellant was noted 
to report "extra pain" in her lower back relative to the 
coccyx when sitting for prolonged periods.  This pain was 
could not be relieved.

Objective findings on examination showed range of motion to 
be measured for the cervical spine as: 35 degrees 
active/passive flexion; 47 degrees on active extension, and 
50 degrees on passive extension; 30 degrees active/passive 
left lateral turning with mild paracervical pain; and 45 
degrees active/passive right lateral turning, with no pain on 
motion.  It was noted that flexion and extension were 
performed without any reported pain.  The appellant's range 
of motion was not noted to be additionally limited by 
weakness or lack of endurance.  The musculature of the 
cervical spine was noted to be symmetrical.  There was no 
evidence of muscle atrophy or asymmetry.  There were no 
muscle spasms or tenderness detected on examination.  Motor 
strength of the upper extremities was evaluated as 5+/5+, 
bilaterally.  It was noted that this aspect of the evaluation 
included assessment of the shoulder abductors, flexors and 
extensors, wrist flexors and extensors, forearm supinators 
and pronators, finger extensors, and intrinsic muscles.  
Sensory examination of the upper extremities was normal to 
pinprick and deep touch.  Reflexes were evaluated as 2+ in 
the biceps, triceps, and brachioradialis. 

Range of motion of the lumbar spine was evaluated as: 55 
degrees active motion and 60 degrees passive motion of 
flexion; 25 degrees of active/passive motion on extension of 
the lumbar spine; and 25 degrees of active/passive motion on 
lateral bending bilaterally.  There was no pain on motion.  
The physician indicated that range of motion was not limited 
by fatigue, weakness, or lack of endurance.  Palpation of the 
lumbar musculature revealed mild tenderness over the left 
paralumbar muscles with mild associated muscle spasm.  There 
was no evidence of atrophy or asymmetry of the muscles.  The 
physician detected no deformities of the lumbar spine or 
scoliosis.  The pelvis was noted to be level.  Evaluation 
showed no tenderness along the path of the sciatic nerve on 
the left or right side.  Straight leg raising was negative 
bilaterally.  Motor strength of the lower extremities was 
evaluated as 5+/5+ bilaterally.  It was noted that this 
assessment included the extensor hallucis longus, anterior 
tibialis, gastrocsoleus, peroneus longus and brevis.  Sensory 
examination of the lower extremities was normal to pinprick 
and deep touch.  The reflexes were evaluated as 2+ for knee 
and ankle jerks.  Plantar response was noted to be downward, 
bilaterally.  Palpation of the coccyx area revealed  no signs 
of deformity or tenderness.  It was noted that physical 
examination was not significant for swelling, deformity, or 
other impairment.  

The medical report noted that diagnostic evaluation of the 
lumbar spine, conducted in September 1994, showed the lumbar 
vertebrae to be normal.  It was noted that studies conducted 
in October 1998 were significant for mild scoliosis.  X-ray 
studies of the left shoulder, and sacrum and coccyx, 
conducted in October 1998, were normal.  Finally, it was 
noted that x-ray studies of the cervical spine, also 
conducted in October 1998, revealed C5-6 degenerative 
changes.  The diagnostic impression included findings of: 
mild left sided cervical myofascial pain; healed left 
clavicle fracture with some bony deformity; coccygenia, now 
resolved; and mild intermittent lumbar muscle discomfort.  
The examiner indicated that there were no signs of lumbar 
disc disease or lumbar radiculopathy.

In an October 1998 statement, the appellant noted her belief 
that recent VA examination was inadequate for rating 
purposes.  In this context, the appellant indicated that the 
examiner spent "less than five minutes" in the course of 
this examination.  Further, she indicated that many of the 
facts referenced by the examiner in the context of his 
examination report were "inconsistent with the information" 
in the claims folder, which she noted was "incorrect at 
places."  In this regard, the appellant indicated:

I was in a car accident, but it did not go 
through (sic) a small ditch, as this doctor 
states.  The truth is, I went over a cliff in 
Vista, California, off of Mar Vista Drive, 
and [the car] rolled four times.  I was not a 
passenger, but rather driving the car, and 
the brakes went out due to faulty brakes.  

The appellant indicated that she sustained a fractured 
collarbone, left side, head trauma, multiple bruises, 
contusions, and a torn right arm muscle, which was not 
documented in the record.  She reported that she experienced 
severe pain of the neck and back.  She noted that she also 
had whiplash, and that this condition was not documented in 
the record.  She further noted that notations in the record 
that she subsequently fell and reinjured her right collarbone 
during service were incorrect.  In this context, she 
indicated that the medical reports should reflect that she 
fell and reinjured her tailbone bone and left collarbone.  It 
was the appellant's contention that several of the diagnostic 
reports noted inconsistent findings, reflective of the 
absence of a thorough medical assessment and evaluation of 
her condition.  She maintained that the severity and chronic 
nature of her symptomatology is indicative of more severe 
disability than currently assessed, and refutes statements 
reportedly made by medical personnel that her symptoms are 
due to anxiety or age.  The appellant indicated that she 
experiences limited mobility and functional impairment due to 
her disabilities.  The appellant noted that the medical 
examination report also misrepresents her comments to the 
examiner regarding her symptoms and responses to inquiries to 
questions posed by the examiner, particularly on range of 
motion studies.  

In an attached statement from an employee of the VA medical 
facility, he indicated that he had become acquainted with the 
appellant and saw her at the medical facility on numerous 
occasions.  He recounted an incident in which he observed the 
appellant being carried into the facility by her husband, 
whereupon she was transported for urgent care.  He later 
observed the appellant being transported by wheelchair, and 
noted her to appear to be in "serious pain."  It was his 
belief that the appellant "seem[ed] to be honest in her 
interpretations of her pain."

Lay statements, dated in October and November 1998, generally 
reference the appellant's in service injuries, and her 
resultant difficulty with maintaining employment due to her 
neck and back disorders, and further note that the appellant 
continues to experience residual impairment, to include 
chronic pain.

Lay statements, dated in February 2000, from the manager and 
assistant manager at the apartment complex where the 
appellant resided indicated that the appellant was observed 
by each, on occasions, to experience great difficulty walking 
from the mailbox to her apartment.  It was noted that the 
appellant has also complained of episodes of back pain.

During a February 2000 hearing, the appellant reported that 
she experienced episodes of neck spasms, which cause her to 
be unable to turn her neck on three to four occasions per 
year.  She recalled a particular episode, approximately five 
years earlier, during which she experienced her most severe 
neck symptoms which were not relieved with medication.  She 
reported taking seven Codeine #4 tablets during this episode.  
The appellant noted that she was seen at the VA clinic, and 
was issued more Codeine tablets, and released to go home.  
Her neck pain reportedly returned some six months later.  
During these severe episodes, the appellant noted that she 
was unable to drive or to get out of bed.  She noted that 
these episodes last one week in duration.  The appellant also 
described other intermittent episodes of neck pain marked by 
less severe symptoms.  The appellant described her neck 
symptoms as manifested by sporadic spasms and pain, with 
limitation of motion.  She attributed her spasms to stress, 
and noted that anxiety aggravated her symptoms of pain.  
Overall, she noted that the severity of her neck pain has 
increased with age.  She reported that a VA physician advised 
her that she had cervical root syndrome due to trauma.  The 
appellant reported no relief of her neck symptoms with 
physical therapy.  

With respect to her low back condition, the appellant 
characterized this as her most disabling condition.  She 
recounted that there have been six occasions during the past 
10 year period, during which the severity of her back 
symptoms have rendered her unable to walk.  She recalled that 
her symptoms began to be so severe five years ago, that she 
was unable to get out of bed.  She reported that her most 
severe episode of back pain occurred in September 1998, when 
she developed  numbness and a stabbing pain from the hip 
radiating down the back of the leg to just below the kneecap.  
The appellant reported that she fell attempting to stand, and 
was carried by her husband to the VA clinic for urgent care.  
During this evaluation, the appellant was advised that she 
had trochanteric bursitis.  An injection was administered, 
but did not provide the appellant with any relief.  She 
recalled another incident in November 1999, during which she 
again experienced severe back pain similar to the earlier 
(September 1998) episode.  She described current symptoms of 
numbness extending from the back into the lower left 
extremity, and left-sided pain.  The appellant also described 
other episodes of less severe pain.  She noted that she often 
has to ignore her continuing symptoms because of other 
responsibilities that she has, particularly with respect to 
caring for her daughter.  She noted that she has not received 
medical treatment as often as she required due to familial 
and financial concerns.  The appellant noted that she was 
recently evaluated for foot drop syndrome, for which she was 
scheduled to receive surgical treatment.  She indicated that 
medical personnel have opined that her foot condition is 
likely due to her back disorder, because of her altered gait 
due to pain.   

Clinical records, dated from September 1998 to February 2000, 
were received into evidence at the time of the hearing.  
These treatment reports document intermittent treatment the 
appellant received for various disabilities, to include the 
low back.  A January 1999 radiology report revealed mild 
degenerative changes associated with the sacroiliac joints, 
bilaterally, slightly greater on the left side than the right 
side.  A December 1999 clinical report indicated that the 
appellant was evaluated for complaints of terrible pain in 
the left hip, which caused her to be unable to raise the left 
leg.  An assessment of trochanter bursitis was noted.  

Also received in conjunction with this hearing was computer 
generated research material concerning sciatica and bursitis.  
The record reflects that the appellant executed a waiver of 
RO consideration of the evidence submitted at the time of the 
hearing.

Of record is a February 2000 statement prepared by Pasty 
Ferrell, MSW.  This statement purports to address the 
emotional impact of the appellant's low back pain.  This 
statement indicates that when the appellant presented for a 
therapy session in December 1999, she appeared to be in 
considerable pain.  Ms. Ferrell noted that the appellant 
related that she had "threw her back out" the week previous 
to that session, and indicates that the appellant was "still 
favoring her back."

Lay statements from the appellant's sister and husband were 
received in February 2000, and address the long-standing and 
debilitating nature of the appellant's neck and back 
symptoms. 


Analysis

Initially, the Board has found that the appellant's claims 
for increase compensation are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 1 
Vet. App. 629 (1992)); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is predicated upon the appellant's 
evidentiary assertions that her service-connected 
disabilities have increased in severity.  Thus, the appellant 
has presented claims that are not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  Separate diagnostic codes 
identify various disabilities.  See 38 U.S.C.A. § 1151; 38 
C.F.R. 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(all relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.


A.  Post-traumatic neck strain

The appellant's disability of the cervical spine is currently 
evaluated as 20 percent disabling under Diagnostic Code 5290.

The record shows that the disability of the cervical spine 
has resulted in some limitation of motion of the cervical 
spine.  The Board notes that a review of the medical records 
have consistently noted complaints of chronic pain with 
respect to the cervical spine.  The appellant has also been 
evaluated with mild spondylosis.  However, there is no 
evidence of disc herniation or neural impingement.  VA 
examination, conducted in 1995, showed restricted mobility of 
the cervical spine, with pain noted in all directions but 
only on extreme motion of the spine.  On the most recent VA 
examination in 1998, range of motion was evaluated as 35 
degrees flexion, 47 degrees extension, 45 degrees right 
lateral rotation, and 30 degrees left lateral rotation with 
pain in the paracervical region.  While the appellant had 
some pain on motion, ranges of motion of the cervical spine 
were not severely limited.  Additionally, examination 
findings showed no limitation in function due to weakness or 
lack of endurance.  There was no evidence of muscle spasms, 
or radiculopathy detected.  In this regard, the examiner did 
not find the appellant's reported pain to be productive of 
major functional impairment.  Based upon these findings, the 
Board finds that no higher evaluation under Diagnostic Code 
5290 is warranted in this instance.  It is the Board's 
opinion in this regard, that there is no objective evidence 
which demonstrates severe limitation of motion or severe 
disability associated with the cervical spine.

The Board notes that the 20 percent evaluation currently in 
effect contemplates the presence of moderate limitation of 
motion of the cervical segment of the spine.  38 C.F.R. Part 
4, Diagnostic Code 5290 (1999).  In order to warrant an 
increased evaluation, there would, of necessity, need to be 
demonstrated the presence of severe limitation of motion of 
the cervical spine, or, in the alternative, severe 
intervertebral disc syndrome, with recurring attacks, and 
only intermittent relief.  38 C.F.R. Part 4, Diagnostic Codes 
5290, 5293 (1999).  Further, the Board notes that there is no 
evidence of ankylosis of the cervical spine, either favorable 
or unfavorable, for which a higher rating evaluation may be 
assigned under Diagnostic Code 5287.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, however, while the appellant 
complained of pain in her neck, "a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40; see Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this regard, the appellant was noted not to 
exhibit any functional loss due to pain on VA examination 
which would warrant a compensable rating under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Additionally, the 
Board notes that neither the VA or private examination 
reports contain objective pathology demonstrative of 
functional loss due to pain which would warrant assignment of 
a higher evaluation for the cervical spine disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


B.  Recurrent low back pain with a history of coccyx 
injury

The appellant is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, based upon 
lumbosacral strain with characteristic pain on motion. A 20 
percent evaluation is warranted under this code for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position. A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).

The appellant's low back disorder may be rated under 
Diagnostic Code 5292, which requires slight limitation of 
motion of the lumbar spine for a 10 percent evaluation. 
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999).

The appellant's low back disorder may also be rated under 
Diagnostic Code 5293. Under this code, a 20 percent rating is 
warranted for mild intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The appellant contends that her low back disorder, noted to 
be her most disabling condition, warrants a higher rating 
evaluation.  In support of her claim, the appellant maintains 
that she has increased symptomatology, marked by limitation 
of function due to pain, in addition to neurological 
impairment.

A review of the evidence in this case demonstrates that the 
appellant has chronic low back pain for which she takes 
medication, that clinical findings reflect paraspinal 
tenderness with spasms, and that various examinations have 
shown limited range of motion of the lumbar spine.  The Board 
notes that there is no objective medical evidence of listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing of joint space, or some of 
the above with abnormal mobility on forced motion.  In fact, 
the 1998 VA orthopedic examiner found minimal objective 
evidence to support the appellant's subjective complaints.  
In this regard, the examiner noted that while the appellant 
reported episodes of radiculopathy, the findings on 
examination did not reveal such impairment.  It was noted 
that there was no radiogenic evidence of any abnormalities.  
The examiner evaluated the appellant with mild intermittent 
lumbar muscle discomfort, but did not characterize the 
manifestations of this disorder as productive of severe 
impairment.  Therefore, as the criteria for an evaluation in 
excess of 20 percent have not been met, a rating in excess of 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295 is 
not warranted.

The Board observes that Diagnostic Code 5295 also 
contemplates such factors as painful motion and functional 
loss due to pain.  See Johnson v. Brown, 9 Vet. App. at 11; 
see also 38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 
Vet. App. at 204- 07.  The Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  See Johnson, supra.; and DeLuca v. Brown, 8 Vet. 
App. at 206.  However, while a separate rating for pain is 
not required, the impact of pain must be considered in making 
the rating action.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  In this case, the Board has considered whether 
an increased evaluation is warranted based upon functional 
impairment and pain under the provisions of 38 C.F.R. §§ 
4.10, 4.40, and 4.45. Id.

In this context, the Board has considered the nature of the 
appellant's condition, the evidence of record, lay testimony, 
and the comments of the VA examiners.  In this instance, 
however, the 20 percent evaluation represents the appropriate 
degree of disability for the appellant's lumbosacral strain 
based upon limitation of motion, and functional limitation 
due to pain which the appellant currently experiences.  The 
Board notes that while the appellant has reported a history 
of radicular pain, the medical records lack any clinical 
finding of the same.  Notwithstanding, the evidence shows 
that the appellant experiences paraspinal tenderness with 
spasms, and has increased low back pain with prolonged 
standing or sitting.  When consideration is given to these 
objective findings, and the appellant's subjective 
complaints, it is the opinion of the Board that the 
appellant's current symptomatology is adequately compensated 
by the assigned 20 percent rating evaluation.  See, 38 C.F.R. 
§§ 4.7, 4.10, 4.21.

The Board has also considered whether a rating in excess of 
20 percent is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1999), for arthritis, which also 
contemplates the criteria at Diagnostic Code 5292, for 
limitation of motion of the lumbar spine.  In this regard, 
there is no competent medical evidence of arthritis of the 
lumbosacral spine as confirmed by radiographic examination.  
Therefore, as there is no x-ray evidence of arthritis, an 
increased evaluation based on arthritis is not warranted in 
this instance.

The Board further notes that a higher evaluation under 
Diagnostic Code 5292 is not warranted.  In this case, there 
is no evidence of severe limitation of motion of the lumbar 
spine.  Examination was significant for findings of limited 
mobility of the lumbar spine on flexion and extension.  
Notwithstanding, the examiner did not characterize the loss 
of motion shown on examination as severe in nature.  
Therefore, an increased evaluation is not warranted under 
Diagnostic Code 5292.

Finally, a higher rating evaluation is not warranted under 
Diagnostic Code 5293, as there is no evidence of 
intervertebral disc syndrome with recurring attacks.  In this 
context, the evidence does not reflect that the appellant has 
significant neurological impairment associated with her 
service-connected low back disorder.  VA examinations showed 
strength and sensation to be intact.  Further, the most 
recent examination showed no objective findings of lower 
extremity neuropathy or current lumbar radiculopathy.

The Board notes that it has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the appellant's service-connected neck and 
low back disabilities.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular rating is in order when 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Board observes that the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disabilities, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). Accordingly, the Board determines 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


C.  Other Considerations

The Board further observes that the appellant has maintained 
that her service medical records are incomplete, in that they 
fail to fully document her reported complaints, and were 
based upon incomplete physical examination.  The Board has 
carefully reviewed the service medical records in light of 
the appellant's contentions.  It is the Board's opinion that 
these records appear to be intact, without any indication of 
missing medical reports.  Further, there is no basis upon 
which the Board can objectively discern whether the totality 
of the appellant's in service complaints were documented in 
full in the context of the assembled clinical reports.  
Nevertheless, the Board notes that these reports document 
clinical findings relevant to the disabilities which are the 
subject of the appellant's appeal.  In addition, the Boards 
finds no basis to question the integrity of the medical 
reports, or the adequacy of the medical treatment rendered 
during service, or refer this matter for independent medical 
examination and opinion. 

With respect to the most recent VA examination in October 
1998, the appellant has questioned the adequacy of this 
examination.  The appellant has also maintained that 
examiners have, at times, disregarded her orthopedic 
complaints and instead attributed her reported orthopedic 
complaints to her psychiatric disorder.  With respect to 
these assertions, the Board notes that notations in the 
clinical record have noted some correlation between her 
psychiatric impairment and its impact upon her physical 
complaints.  However, the record documents chronic back and 
neck complaints independent of her psychiatric disorder as 
well.  With respect to the appellant's contentions regarding 
the adequacy of the most recent VA examination, the Board 
notes that following a careful and considered review of the 
record, it can not agree with this argument.  A review of the 
subject medical examination report reflects that the examiner 
noted a historical review of the appellant's treatment, 
particularly with regard to diagnostic evaluation of the 
disabilities, as well as the appellant's complaints were 
considered.  Further, the report of examination  documented 
objective clinical findings made in light of the appellant's 
subjective complaints.  The examiner then reached conclusions 
concerning the overall severity of the neck and back 
disorders.  The Board finds that this examination, in all 
respects, was comprehensive and adequate for rating purposes.  
Moreover, review of the record indicates that findings noted 
on the most recent examination are not markedly divergent 
from other clinical evidence of record.



ORDER

An increased evaluation for post-traumatic neck strain is 
denied.

An increased evaluation for recurrent low back pain, with a 
history of coccyx injury is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

